Citation Nr: 1633594	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-23 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran active service from October 1970 to January 1993; the periods from October 1970 to November 1974 and from October 1980 to January 1993 have been verified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for left ear hearing loss and assigned a noncompensable rating effective August 30, 2010.  The Veteran disagreed with the initial rating assigned.  

The issue of entitlement to service connection for right ear hearing loss has been raised by the record in a July 28, 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his left ear hearing loss disability warrants a higher rating than the noncompensable rating currently assigned.

In July 2012 correspondence, the Veteran asked VA to obtain treatment records from the Hampton VA Medical Center (VAMC) pertinent to his claim for a higher disability rating.  The AOJ should obtain all of the Veteran's treatment records from the Hampton VAMC since establishing care.

The Board also notes that the last VA examination to evaluate the severity of the Veteran's left ear hearing loss was conducted in October 2010 in connection with his initial service connection claim.  However, he believes his hearing loss is more severely disabling than shown on examination in October 2010.  Therefore, after obtaining outstanding treatment records, the AOJ should arrange for a VA audiological examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain any VA or private treatment records pertinent to hearing loss, including all treatment records since establishing care at the Hampton VAMC.

2.  After completing the above development, arrange for a VA audiological examination by a clinician with the appropriate expertise to assess the claim.  The entire electronic claims file should be made available to, and reviewed by, the designated examiner.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided in the report. The examiner also must provide a full description of all functional deficits caused by service-connected left ear hearing loss.  If no such deficits are found, this should be explained.

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claim of entitlement to an initial compensable rating for left ear hearing loss.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






